DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 05/10/2021.
Claims 2, 4, 6, 11, 13, and 18 are original.
Claims 1, 3, 7 - 10, 14 - 17, and 19 have been amended.
Claims 5 and 12 have been cancelled.
Claims 1 - 4, 6 - 11, and 13 - 19 are pending and have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments
The prior claim interpretation statements by examiner are withdrawn due to Applicant's arguments and amendments.
The prior claim objections as to claims 5 and 12 are withdrawn due to Applicant's arguments and amendments.
The prior Specification objection regarding the embedded hyperlink has been withdrawn. Applicant has submitted an Amended Specification regarding the applicable paragraph [003] which has the operative language of the hyperlink disabled. Examiner has marked this Amended Specification as "ok to enter".
The prior 35 USC 101 Alice type subject matter eligibility rejections as to now amended claim set 1 - 4, 6 - 11, and 13 - 19 has been maintained.
With regard to the limitations of  claims 1 - 4, 6 - 11, and 13 - 19,  Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 9 - 10. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG);  Part 2A-Prong 2 is to evaluate whether the subject claims recite additional elements that integrate the exception into a practical application, and, lastly, Part 2B checks whether the amount to significantly more than the abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional / amended limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, nor do they provide meaningful limitations beyond generally linking the use of computer / computer components to  the technological environment of electronic transactions / authorizations.
Accordingly, the claim(s) recite an abstract idea. The independent claim, considered alone and in combination with all other claims, continues to recite the abstract idea of:
Connecting transaction(s) to their several authorizations.
A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the claims as amended follows below.
Applicant argues however that the claims as amended do not set forth an abstract idea. Remarks 9. Examiner respectfully disagrees, and the operative abstract idea was listed above.
Applicant argues that the claims as amended integrate the judicial exception into a practical application. Remarks 9 - 10. Examiner respectfully disagrees. There is nothing set forth both in the original disclosure nor in the claims as amended which indicate any practical solution to any articulated problem, nor any improvement to the applicable computer / computer technology itself.
Applicant arguments pursuant to 35 USC 102 have been considered. Remarks 10 - 11.  Applicant basically argues that the amendments to the claim set now render any prior rejection(s) on these grounds as having been mistakenly made. Examiner respectfully disagrees. These 35 USC 102 arguments however are now moot, as examiner however has remapped the claims as amended pursuant to 35 USC 103, and has therefore added an additional citation (White).  That said, a formal analysis pursuant to 35 USC 103 as the same now applies to the amended claim set will follow.
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 02/09/2021, and also respecting the pending amended claim set of 05/10/2021 as seen below.
Examiner recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or a new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 4, 6 - 11, and 13 - 19 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method (process), independent claim 8 is directed to a terminal device (machine), and independent claim 15 is directed to a method (process), all of which are statutory categories of invention pursuant to 35 USC 101.  (Step 1: YES, all claims fall within a statutory category).
Examiner has identified independent  claim 1 (and its accompanying dependents 2 - 7) as the claim(s) which best represent the claimed invention for analysis. Those claims separately, and in combination with the below cited dependent claims, recite, in part, the limitations of:
...a transaction connected to an authorization...;  ...a communication path between them...;  ...performing a transaction...; ...receiving and generating data; ...splitting data...; ...providing data...; ...processing data...; ...providing the data...; ...reconciling data...;  ...authorizing data.  
The independent claim, considered alone and in combination with all other claims, recites the abstract idea of:
Connecting transaction(s) to their several authorizations.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include commercial interactions. Commercial interactions are one of the several groupings of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
As to the question of why the above referenced claim limitations do not integrate the abstract idea into a practical application, those limitations clearly apply high level generic computers (and computer components) to the transaction payment authentication process. The additional claim elements of: first device, second device, authorization system, transaction support system, transaction infrastructure, and terminal device are computer related hardware / structural limitations of the claims that are all recited at a high-level of generality (i.e., a generic computer performing a generic computer function). They amount to no more than mere instructions to perform the judicial exception (abstract idea) by applying a computer as a tool to it. Nothing is done here to actually improve the transaction process nor to improve the generic, high level, computer(s) itself. The independent claims' thus do not integrate the articulated abstract idea into a practical application because those claims do not impose any meaningful limits on practicing the abstract idea, and because those additional claim elements are also set forth at a high level of generality. The independent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims also lack any additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. The additional elements of: first device, second device, authorization system, transaction support system, transaction infrastructure, and terminal device are computer related hardware / structural limitations of the claims that are all recited at a high-level of generality (i.e., a generic computer performing a generic computer function). These amount to no more than mere instructions to perform the judicial exception (abstract idea) by applying a computer as a tool to authenticate a transaction.  This lack of providing significantly more than the judicial exception is also referred to as a claim lacking any “inventive concept”. Given the above, the additional elements of the independent claims do not change the outcome of the analysis. (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Dependent  claims   2 - 4, 6 - 7, 9 - 11, 13 - 14, and 16 - 19  all further articulate the abstract idea set forth in the independent claim(s) by essentially reciting the limitations of:
wherein providing transaction data in first and second protocols...(claims 2, 9); ...associating authorization with payment and a bank...(claim 3, 10); ...associating data with an acquirer bank...(claims 4, 11); ...wherein the separate route enables reconciliation...(claims 6, 13, 16); ...wherein the separate route enables reconciliation...(claims 7, 14, 19).

Moreover, the dependent claims as above noted do not include any additional elements that integrate the abstract idea into a practical application, or are sufficient to amount to significantly more than the judicial exception itself.  The dependent claims are directed to an abstract idea.
Claims 1 - 4, 6 - 11, and 13 - 19 are not patent-eligible pursuant to 35 USC 101.  

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.



Claims 1 - 4, 6 - 11, and 13 - 19 are rejected under 35 USC 103 as being unpatentable over Hammad (US20110276487A1) in view of White (US5924095).

Regarding claims 1, 8, and 15:  (note that both claims 1 and 8 independently have each and every element of  claim 15):
Hammad teaches:
the first device, second device, authorization system, transaction support system, and transaction infrastructure (structural elements of claim 1) ("The system 20 may include a plurality of merchants, access devices, portable devices, acquirers, and issuers. For example, the system 20 may include a merchant computer 72 associated with merchant, an acquirer computer 22 associated with an acquirer, and an issuer computer 28 associated with an issuer. A payment processing network 24 may be between the acquirer computer 22 and the issuer computer 28. Further, the merchant computer 72, the acquirer computer 22, the payment processing network 24, and the issuer computer 28 may all be in operative communication with each other.", [041]) and ("For example, the generation of the second authorization request message by the payment processing server allows for merchants to maintain present transaction systems and without requiring a major portion of the payments infrastructure to change.", [090]); 
A terminal device in a transaction infrastructure, the terminal device being a node for electronically processing a transaction for authorization, The terminal device is here interpreted to include any device that performs a transaction with a first device, which may include a merchant computer (note that this limitation represents the structure set forth in claims 8 and 15) .  ("At step S307, a first authorization request message is generated by the merchant computer 72. The first authorization request message may be formatted in a legacy format", [076]) and ("One embodiment of the invention is directed to a server computer comprising: a processor; a computer readable medium coupled to the processor, wherein the computer readable medium includes code executable by the processor for implementing a method comprising:", [008]); 
wherein the transaction takes place in the transaction infrastructure  between a first device and the terminal device, The first device is here interpreted to include a portable device .See Fig 1 above. ("The payment processing network 24 can compare the dCVV2 received from the merchant computer 72 with the dCVV2 received from the IPG 27 to see if they match. In this way, the dCVV2 can be used to help authenticate the portable device 32 conducting the transaction.", [079]); 
wherein an authorization system is associated with the first device ("once the first authorization request message is received by the payment processing network 24, the payment processing network server computer 29 can use the verification value, or other account information, to retrieve the associated chip type formatted data associated with the portable device and form a second authorization request message", [080]; Fig. 1); 
and a transaction support system is associated with the terminal device and ("The payment processing network 24 may include data processing subsystems, networks, and operations used to support and deliver authorization services, exception file services, and clearing and settlement services.", [047]; Fig. 1); 
the transaction support system and the authorization system are connected by the transaction infrastructure, and  ("The payment processing network 24 may include data processing subsystems, networks, and operations used to support and deliver authorization services, exception file services, and clearing and settlement services.", [047) and ("The server computer receives an authorization request message in the second format from a merchant and generates a new authorization request message in the first format. The server computer then forwards the new authorization request to the issuer for approval.", [ABSTRACT]) and ("For example, the generation of the second authorization request message by the payment processing server allows for merchants to maintain present transaction systems and without requiring a major portion of the payments infrastructure to change.", [090]);
wherein a communication path is between the terminal device and the transaction support system, ("A “communications channel” may include any suitable path for communication between two or more entities. Suitable communications channels may be present directly between two entities such as a client computer and a gateway server, or may include a number of different entities. Any suitable communications protocols may be used for communications channels according to embodiments of the invention.", [035]) and ("The payment processing network 24 may reside between the acquirer computer 22 and an issuer computer 28. The path which includes the merchant computer 72, the acquirer computer 22, and the payment processing network 24, may form at least part of a second communications channel 39.", [044]) 
wherein the terminal device is adapted to: automatically performs a transaction with the first device and receive and generate transaction data; ("Present embodiments are directed to a server computer. The server computer establishes a first channel of communication to receive payment device data in a first format (e.g., chip type) and establishes a second channel to receive the payment device data in a second format (e.g., legacy type). The server computer receives an authorization request message in the second format from a merchant and generates a new authorization request message in the first format. The server computer then forwards the new authorization request to the issuer for approval.", [ABSTRACT]);
digitally split the transaction data into basic transaction data and enhanced transaction data; ("receiving a first authorization request from a merchant through a communication channel, wherein the first authorization request message is in a first format; creating a second authorization request message corresponding to the first authorization request message, wherein the second authorization request message is in a chip type format; and forwarding the second authorization request message to an issuer for approval.", [008]), all that's mentioned in the disclosure as to "enhanced" data is simply data which occupies a different path, as above, see Specification at p. 4, l. 32 - p. 5, l. 2;
electronically transmits the basic transaction data to the transaction support system over the communication path using a first transaction protocol  Please note that the "protocols" as above are specifically addressed below in White, ... ("A “communications channel” may include any suitable path for communication between two or more entities. Suitable communications channels may be present directly between two entities such as a client computer and a gateway server, or may include a number of different entities. Any suitable communications protocols may be used for communications channels according to embodiments of the invention.", [035]) and ("FIG. 2 shows a block diagram of some components of a payment processing network according to an embodiment of the invention.", [014]);
electronically transmits the enhanced transaction data by a separate route to the authorization system for reconciliation with the processed transaction provided by the transaction support system ("Present embodiments are directed to a server computer. The server computer establishes a first channel of communication to receive payment device data in a first format (e.g., chip type) and establishes a second channel to receive the payment device data in a second format (e.g., legacy type). The server computer receives an authorization request message in the second format from a merchant and generates a new authorization request message in the first format. The server computer then forwards the new authorization request to the issuer for approval.", [ABSTRACT]) and ("wherein the server computer thereafter receives a first authorization request message from a merchant for a transaction, and then sends a second authorization request message for the transaction to the issuer in a chip type data format to the issuer.", [011]) and ("Once the second authorization message is generated by the payment processing network server computer, it is forwarded to the issuer of the user's portable device. The issuer can then decide whether or not to authorize the transaction.", [026]). 
Hammad  does not expressly disclose, but White teaches:
[electronically transmits the basic transaction data to the transaction support system over the communication path] using a first transaction protocol  (please note that the above bracketed portion of this limitation regarding separate communication paths was already analyzed as above in Hammad), that said ...  ("A gateway provides for the processing of transactions in a heterogeneous database environment using LU6.2 two-phase commit involving a database, supporting a first communication protocol, and an LU6.2 transaction manager associated with a database supporting a second communication protocol. The gateway includes a first protocol manager for providing communication between the gateway and the database according to the first communication protocol. The gateway also includes an LU6.2 protocol manager for providing LU6.2 communication between the gateway and the LU6.2 two-phase commit transaction manager. ", [ABSTRACT]), White utilizes first and second (i.e., subsequent, as below) transaction protocols to both make communications then to close an authorized transaction; 
using a second transaction protocol, which is a subsequent version of the first transaction protocol, to authorize the transaction. Note that the claim term "subsequent" is not found in the Disclosure,  thus examiner utilizes its normal usage here under BRI to include in the above limitation's meaning that a "second" protocol is after, or "subsequent" to,  a "first" protocol, ... ("According to one aspect of the present invention, a method is provided for processing a distributed transaction using two-phase commit where the distributed transaction Specifies a first Set of operations to be performed by a first process supporting a first communication protocol, and a second set of operations to be performed by a second process supporting a second communication protocol and having a transaction manager communicatively coupled thereto. [col. 3: 18 - 25])  and ("Server process 108 must first determine from database 110 whether the desired product is available in inventory and from Server process 112 associated with database 114 whether sufficient credit is available to pay for the desired product. Having determined that the product and credit availability requirements are met, server process 108 processes the transaction (order) by updating database 110, to reduce the available inventory, and then causing server process 112 to update database 114 to reduce the amount of available credit.", [col. 1: 52 - 61]) and ("Once the changes have been made permanent in databases 110, 114, the commit phase and processing of the transaction is complete..", [col. 2: 45 - 47]), the authorized transaction as above may make necessary communications, and may also be completed, using the several first and second protocols as above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Hammad to incorporate the teachings of White because the system set forth in Hammad would increase its efficiency by expressly adopting the use of first, second, etc., protocols in both the communication and completion / authorization phases of a transactions as done in  White ("Assume that database systems 102, 104 are homogeneous and support compatible communication protocols and the processing of transactions by two-phase commit. Processing the same mail order transaction using two-phase commit maintains data consistency while providing simultaneous processing of the changes on database 110 and database 114.", see [col. 2: 22 - 30]),   of White).

 Regarding claims 2 and 9:
The combination of Hammad and White disclose all the limitations of claims 1 and 8:
Hammad further teaches:
wherein the basic transaction data comprises transaction data as generated under the first transaction protocol, and wherein the terminal device is adapted to perform the transaction under the second, updated, transaction protocol, wherein the enhanced transaction data comprises transaction data provided by the second transaction protocol but not by the first transaction protocol. ("A 'communications channel' may include any suitable path for communication between two or more entities. Suitable communications channels may be present directly between two entities such as a client computer and a gateway server, or may include a number of different entities. Any suitable communications protocols may be used for communications channels according to embodiments of the invention.", [035]) and  ("Present embodiments are directed to a server computer. The server computer establishes a first channel of communication to receive payment device data in a first format (e.g., chip type) and establishes a second channel to receive the payment device data in a second format (e.g., legacy type). The server computer receives an authorization request message in the second format from a merchant and generates a new authorization request message in the first format. The server computer then forwards the new authorization request to the issuer for approval.", [ABSTRACT]). 
Regarding claims 3 and 10:
The combination of Hammad and White disclose all the limitations of claims 2 and 9:
Hammad further teaches:
wherein the first device is a payment device and the authorization system is associated with a payment device issuing bank. ("An “authorization response message” may be an issuing financial institution's electronic message reply to an authorization request, which may include one or more of the following status indicators: Approval—transaction was approved; Decline—transaction was not approved; or Call Center—response pending more information, merchant must call the toll-free authorization phone number. It may also include an authorization code, which may be a code that a credit card issuing bank returns in an electronic message to the merchant's POS equipment that indicates approval of the transaction. The code serves as proof of authorization.", [029]) and ("A “chip type” portable device can be embedded with an integrated circuit, or chip, that communicates information to a point of transaction terminal.", [030])
Regarding claims 4 and 11:
The combination of Hammad and White disclose all the limitations of claims 3 and 10:
Hammad further teaches:
wherein the terminal device is a merchant terminal and the transaction support system is associated with an acquirer bank for the merchant terminal.  ("It may also include an authorization code, which may be a code that a credit card issuing bank returns in an electronic message to the merchant's POS equipment that indicates approval of the transaction. The code serves as proof of authorization.", [029]).
Regarding claims 5 and 12.
These claims were cancelled by Applicant.
Regarding claims 6, 13, and 18:
The combination of Hammad and White disclose all the limitations of claims 1 and 8:
Hammad further teaches:
wherein the separate route enables reconciliation to take place at the transaction infrastructure.  ("Present embodiments are directed to a server computer. The server computer establishes a first channel of communication to receive payment device data in a first format (e.g., chip type) and establishes a second channel to receive the payment device data in a second format (e.g., legacy type). The server computer receives an authorization request message in the second format from a merchant and generates a new authorization request message in the first format. The server computer then forwards the new authorization request to the issuer for approval.", [ABSTRACT]).
Regarding claims 7, 14, and 19:
The combination of Hammad and White disclose all the limitations of claims 1 and 8:
Hammad further teaches:
wherein the separate route enables reconciliation to take place at the authorization system. ("Present embodiments are directed to a server computer. The server computer establishes a first channel of communication to receive payment device data in a first format (e.g., chip type) and establishes a second channel to receive the payment device data in a second format (e.g., legacy type). The server computer receives an authorization request message in the second format from a merchant and generates a new authorization request message in the first format. The server computer then forwards the new authorization request to the issuer for approval.", [ABSTRACT]).
Regarding claim 16:
The combination of Hammad and White disclose all the limitations of claim 15:
Hammad further teaches:
wherein operation of receiving and reconciling enhanced transaction data from the second device with basic transaction data from a processed transaction received from the transaction support system takes place at the transaction infrastructure.  ("Present embodiments are directed to a server computer. The server computer establishes a first channel of communication to receive payment device data in a first format (e.g., chip type) and establishes a second channel to receive the payment device data in a second format (e.g., legacy type). The server computer receives an authorization request message in the second format from a merchant and generates a new authorization request message in the first format. The server computer then forwards the new authorization request to the issuer for approval.", [ABSTRACT]).
Regarding claim 17:
The combination of Hammad and White disclose all the limitations of claim 15:
Hammad further teaches:
wherein the operation of receiving and reconciling enhanced transaction data from the second device with basic transaction data from a processed transaction received from the transaction support system takes place at the authorization system. ("Present embodiments are directed to a server computer. The server computer establishes a first channel of communication to receive payment device data in a first format (e.g., chip type) and establishes a second channel to receive the payment device data in a second format (e.g., legacy type). The server computer receives an authorization request message in the second format from a merchant and generates a new authorization request message in the first format. The server computer then forwards the new authorization request to the issuer for approval.", [ABSTRACT]). 
 
Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Examiner considered the following references although they were not expressly used in this analysis. Please see Form 892, attached hereto.
Van Nieuwenhuyze (US20170255925A1) - A contactless communication circuit (card) communicates with a proximity coupling device (reader). The card hosts at least two applications. The card detects initialization of a first anticollision process by the reader and transmits two communication protocol identifiers in response to the detection of the first anticollision process. The communication protocol identifiers are associated with respective applications supported by the card. Transmission of the two communication protocol identifiers triggers detection of a collision by the reader.
Gibson - (US20090132351A1) - The invention relates to a transaction processing system and methods and apparatus relating thereto. More specifically, but not exclusively, the invention relates to authorizations for purchases of goods, both electronic and physical, or services initially ordered over an ordering channel such as a packet-switched public data network, and authorizations for electronic voting, electronic signatures and electronic payment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Bennett Sigmond can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW COBB/            Examiner, Art Unit 3698

/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694